Citation Nr: 1515111	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include iliotibial band syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from December 2002 to June 2003 with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between 2003 and 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the Veteran's service connection claim for iliotibial band syndrome of the left knee.  See June 2011 Notice of Disagreement, December 2012 Statement of the Case, January 2013 VA Form 9.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  VBMS contains the Veteran's representative's appellate brief.  Virtual VA contains duplicative and/or non-relevant documents related to this appeal.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the record evidence shows that iliotibial band syndrome of the left knee is a residual of an injury incurred in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for iliotibial band syndrome of the left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for left knee disability to include iliotibial band syndrome is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of:  (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(21), (22); 38 C.F.R. § 3.6(c)(1).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

The Board notes that the Veteran is alleging that a left knee injury occurred during his periods of INACDUTRA.  The distinction between whether the Veteran had ACDUTRA or INACDUTRA is not crucial in this case because the regulations provide for service connection for residuals of injuries incurred during either type of duty training.  See 38 U.S.C.A. §§ 101(21), (22), (24); 38 C.F.R. §§ 3.6(a), (c)(1).

In the present case, the Board finds that the Veteran has a current left knee disability.  Indeed, an October 2010 VA examination revealed that the Veteran had iliotibial band syndrome of the left knee. 

The Board also finds that the evidence shows that the Veteran had in-service evidence of a left knee injury.  The Veteran has credibly reported that he injured his knee after performing a 3 mile run on January 9, 2010, during a weekend drill period of INACDUTRA.  He reported that his knees were swollen and painful after the run and that the next day his knee was "popping with pain" as he walked during his drilling.  After being released from training on January 10, 2010, the Veteran sought emergency care and treatment for his left knee pain from the 96th Medical Group at Eglin Air Force Base.  In addition, on a February 2010 at a periodic health assessment the Veteran complained of left knee pain after running during his last drill weekend on January 10, 2010.  The Veteran was diagnosed with a sprain to the knee and provided physical therapy.  In April 2010, the Veteran was diagnosed with iliotibial band friction syndrome after complaining of left knee pain during his April 2010 drill weekend by a military physician at the 96th Medical Group.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's left knee disability is attributable to his period of service.  In October 2010, a VA examiner reviewed X-ray images, the claims file, examined the Veteran, and considered the Veteran's lay statements.  The VA examiner opined it is "at least as likely as not the Veteran's current condition is the same as or is a result of knee pain from running physical training...."  Moreover, in July 2010, the Veteran sought treatment from a private physician, Dr. G. D. G., for his left lateral leg and knee pain.  The physician's treatment report reflects the Veteran's recounting that in January 2010 after completing a three mile run for his Marine Corps physical fitness test "he felt a popping/snapping/burning feeling in the left lateral aspect of the knee radiating down to the left calf region."  Dr. G. D. G. opined that the Veteran's left knee pain symptoms were "more likely than not" related to his injury sustained from performing his in-service physical fitness test.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for left knee disability have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for iliotibial band syndrome of the left knee is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


